335 F.2d 686
Scott PAULDING, Petitioner,v.UNITED STATES of America, Respondent.
Misc. No. 2252.
United States Court of Appeals District of Columbia Circuit.
March 16, 1964.

Before DANAHER, BURGER and WRIGHT, Circuit Judges, in Chambers.
On petition for leave to prosecute appeal without prepayment of costs and motion for appointment of counsel.
Scott Paulding filed pleadings pro se.
Messrs. David C. Acheson, U. S. Atty., and Frank Q. Nebeker and Anthony A. Lapham, Asst. U. S. Attys., were on the pleadings for respondent in opposition.
PER CURIAM.


1
On consideration of petitioner's petition for leave to prosecute an appeal without prepayment of costs, and of the responsive pleadings filed thereto, and of petitioner's motion for appointment of counsel, it is


2
Ordered by the court that petitioner's aforesaid petition is hereby denied without prejudice to the filing by petitioner of a motion in the District Court pursuant to Title 28, Section 2255, containing the allegations made by petitioner in his aforesaid petition to this court and without prejudice to the District Court entertaining a motion to vacate the sentence heretofore imposed and resentencing appellant so as to permit a timely direct appeal should the District Court determine that such action is warranted, following a hearing on the allegations which petitioner may include in his motion to vacate his sentence pursuant to Title 28, Section 2255. See Dodd v. United States, 321 F.2d 240 (Ninth Circuit 1963) and Calland v. United States, 323 F.2d 405 (Seventh Circuit 1963), and it is


3
Further ordered by the court that petitioner's motion for appointment of counsel is hereby denied.